APPLICATION FOR REHEARING
No. 613.
BY THE COURT:
The above entitled cause now being determined on defendant-appellant’s application for rehearing on two separately stated grounds:
“1. That the Court has improperly construed Par. 4 of §13442-8 GC, as it existed before and after the amendment of 1929.
2. Because the statute following the amendment was susceptible to a more narrow construction than it was prior to the amendment in that it is clear from reading the section that it is designed to give the defendant an opportunity to offer additional evidence, as well as the State of Ohio.”
In connection with the application, counsel for appellant presents a short memoranda in support of the application.
*28We find nothing in the application or the supporting argument that was not considered and determined by us before releasing the original opinion.
The application for rehearing will be overruled.
BARNES, P.J., HORNBECK and GEIGER, JJ., concur.